

EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of December 4th, 2019
by and between Tractor Supply Company, a Delaware corporation (the “Company”),
and Harry A. Lawton III (the “Executive”) to be effective as of January 13, 2020
(the “Effective Date”).


W I T N E S S E T H:


WHEREAS, the Company desires the Executive to serve as the Company’s President
and Chief Executive Officer and the Executive desires to serve and be so
employed by the Company in such capacity; and


WHEREAS, the Company and the Executive wish to establish the terms of the
Executive’s employment with the Company, the financial obligations of the
Company to the Executive and to specify certain rights, responsibilities and
duties of the Executive.


NOW, THEREFORE, based upon the premises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


ARTICLE I. RESPONSIBILITIES


The Executive shall serve as President and Chief Executive Officer of the
Company, performing duties commensurate with such positions and such additional
duties as the Board of Directors of the Company (the “Board”) shall reasonably
determine from time to time during the term of this Agreement. The Executive
shall report directly to the Board. The Executive accepts employment upon the
terms set forth in this Agreement and will perform diligently to the best of his
abilities those duties contemplated by this Agreement in a manner that promotes
the interests and goodwill of the Company. The Executive will faithfully devote
his commercially reasonable efforts and all his working time to and for the
benefit of the Company. The Executive may devote reasonable time and attention
to civic, charitable, business or social organizations or speaking engagements
so long as such activities do not interfere with the performance of the
Executive’s responsibilities under this Agreement and provided the Executive
may, with the Board’s prior approval, serve as a director for one publicly
traded company (in addition to the Company). The Executive agrees to serve, if
requested and without any additional compensation, as a director on the board of
directors of the Company or any subsidiary of the Company and/or in one or more
officer positions with any subsidiary of the Company. If the Executive’s
employment is terminated for any reason, whether such termination is voluntary
or involuntary, the Executive shall resign, as applicable, as a director and
officer of the Company and any of the Company’s subsidiaries, such resignation
to be effective no later than the date of termination of the Executive’s
employment with the Company. The permanent place of employment of the Executive
shall be the corporate headquarters of the Company which shall be located within
thirty (30) miles of the metropolitan Nashville, Tennessee area. The Executive
shall not be required to relocate his place of employment outside of such area
at any time during the Term without his prior consent, which consent may be
withheld by the Executive for any reason he deems appropriate. The Executive
will be required to conduct reasonable travel in the course of the performance
of his duties on behalf of the Company.





--------------------------------------------------------------------------------



ARTICLE II. TERM


Subject to termination pursuant to Article IV hereof, Executive’s employment by
the Company pursuant to this Agreement (as the same may be extended, the “Term”)
shall begin on the Effective Date and continue until the third anniversary of
the Effective Date.


ARTICLE III. COMPENSATION


Section 3.1 General Terms.


(a)Base Salary. The Company shall pay the Executive base salary at the rate of
$1,125,000 per annum (“Minimum Base Salary”), payable in accordance with the
Company’s ordinary payroll policies. Executive’s base salary shall be reviewed
annually by the Compensation Committee of the Board and may be increased in the
sole discretion of the Board (such base salary, as the same may be increased, is
hereinafter referred to as the “Base Salary”); provided, however that the Base
Salary shall at no time during the Term be below the Minimum Base Salary. Any
increases in Base Salary that are memorialized in the minutes of the Board shall
be incorporated herein by reference without further action by the Executive or
the Company.


(b)Bonus. The Executive shall be eligible to participate in such bonus plans
during the Term as the Board may determine appropriate for executive officers of
the Company. Throughout the Term, the Executive’s annual target bonus percentage
shall be no less than 125% of the Minimum Base Salary; provided, however, that
payment of any bonus shall remain subject to such performance and other criteria
as may be established by the Board in accordance with the applicable plan or
arrangement.


(c)Equity.


(i) At the first Board meeting following the Effective Date, the Executive will
receive the following equity awards:


•a restricted stock unit award with a fair value, as determined by the Board, of
$1,500,000. Such restricted stock unit shall vest on the first anniversary of
the grant date provided that Executive has been continuously employed by the
Company through such date.


•performance share units having a fair value, as determined by the Board, of
$2,500,000. The performance targets for the performance share units shall be the
same as the targets included in the Company’s performance share unit awards
granted in 2019 and shall have the same performance period as those awards.


•restricted stock units, having a fair value, as determined by the Board, of
$1,925,000.


•performance share units having a fair value, as determined by the Board, of
$1,925,000.





--------------------------------------------------------------------------------



•stock options having a fair value, as determined by the Board, of $1,650,000.


(ii) The Executive shall be eligible to participate in such equity incentive
plans during the Term as the Compensation Committee may determine appropriate
for executive officers of the Company beginning in 2021.


(d)Signing Bonus; Clawback. The Executive shall be paid a signing bonus in cash
in the amount of $1,000,000 (the “Signing Bonus”) payable within thirty (30)
days of the Effective Date. The Signing Bonus will vest on the second
anniversary of the Effective Date, and Executive shall be required to repay the
full amount of the Signing Bonus if Executive voluntarily terminates his
employment with the Company on or before the second anniversary of the Effective
Date.


(e)Relocation Expenses. Executive shall permanently relocate to Nashville,
Tennessee within eight months of the Effective Date. Executive shall be
reimbursed reasonable relocation costs and temporary housing costs for a period
not to exceed eight months in accordance with Company policy.


Section 3.2 Reimbursement.


It is acknowledged by the parties that the Executive, in connection with the
services to be performed by him pursuant to the terms of this Agreement, will be
required to make payments for travel, entertainment of business associates and
similar business related expenses. The Company will reimburse the Executive for
all reasonable, documented expenses of types authorized by the Company and
incurred by the Executive in the performance of his duties hereunder. The
Executive will comply with such budget limitations and approval and reporting
requirements with respect to expenses as the Company may establish from time to
time.


Section 3.3 Employee Benefits.


(a)General. During the Term, the Company shall provide the Executive with
employee and fringe benefits under any and all employee benefit plans and
programs which are from time to time generally made available to the executive
officers of the Company. Nothing in this Agreement shall require the Company to
maintain such plans or programs nor prohibit the Company from terminating,
amending or modifying such plans and programs, as the Company, in its sole
direction, may deem advisable. In all events, including, but not limited to, the
funding, operation, management, participation, vesting, termination, amendment
or modification of such plans and programs, the rights and benefits of the
Executive shall be governed solely by the terms of the plans and programs, as
provided in such plans, programs or any contract or agreement related thereto.
Nothing in this Agreement shall be deemed to amend or modify any such plan or
program.


(b)Vacation Leave. During the Term, the Executive shall be entitled to paid
vacation in accordance with the Company’s standard vacation policies for its
executive officers as may be in effect from time to time.





--------------------------------------------------------------------------------



ARTICLE IV. TERMINATION


The Executive’s employment by the Company pursuant to this Agreement shall not
be terminated prior to the end of the Term hereof except as set forth in this
Article IV.


Section 4.1 By Mutual Consent.


The Executive’s employment pursuant to this Agreement may be terminated at any
time by the mutual written agreement of the Company and the Executive. In the
event that the Executive’s employment is terminated pursuant to this Section
4.1, the Executive shall receive Base Salary and benefits to be paid or provided
to the Executive under this Agreement through the Date of Termination (as
defined in Section 4.8 hereof) and any other unpaid benefits to which the
Executive is otherwise entitled under any plan, policy or program of the Company
(including any bonus plan) applicable to the Executive as of the Date of
Termination, in accordance with the terms of such plan, policy or program.


Section 4.2 Death.


The Executive’s employment pursuant to this Agreement shall be terminated upon
the death of the Executive, in which event the Executive’s heirs shall receive,
when the same would have been paid to the Executive, (i) all Base Salary and
benefits to be paid or provided to the Executive under this Agreement through
the Date of Termination, (ii) an amount equal to the pro rata portion of the
actual cash bonus earned for the year in which the Date of Termination occurs,
and (iii) any other unpaid benefits (including death benefits) to which he is
entitled under any other plan, policy or program of the Company applicable to
the Executive as of the Date of Termination, in accordance with the terms of
such plan, policy or program. In addition, the Executive shall be fully vested
in all then outstanding options to acquire stock of the Company, and, subject to
the last sentence of this Section 4.2, all then outstanding restricted shares of
stock and restricted stock units of the Company held by the Executive and any
such options shall remain exercisable until the earlier of (x) the second
anniversary of the Date of Termination and (y) the otherwise applicable normal
expiration date of such option. The foregoing provision shall not apply to
extend the expiration date of any option that is outstanding (whether vested or
unvested) as of the date hereof and that is intended to qualify as an “incentive
stock option” under Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”). For the avoidance of doubt, settlement of any restricted stock
units, the vesting of which is accelerated pursuant to this Agreement, shall
occur upon vesting pursuant to this Section 4.2, subject to any previous legally
binding deferral election or contrary payment date provided for in the
applicable award agreement regarding such units. Anything to the contrary herein
notwithstanding, the vesting of any performance share units or performance-based
restricted stock or performance-based restricted stock unit awards shall vest
according to the terms of the applicable award agreement.


Section 4.3 Disability.


The Executive’s employment pursuant to this Agreement may be terminated by
written notice to the Executive by the Company or to the Company by the
Executive (“Notice of Termination”) in the event that the Executive is unable,
as reasonably determined by the Board, to perform his regular duties and
responsibilities due to physical or mental illness or injury that has lasted (or
can reasonably be expected to last) for a period of six (6) consecutive months.
In the event the Executive’s employment is terminated pursuant to this Section
4.3, the Executive shall be entitled to receive, when the same would have been
paid to the Executive, (i) any unpaid Base Salary and benefits to be paid or
provided to the Executive under this Agreement through the Date of Termination,
(ii) an amount equal to the pro rata portion of the



--------------------------------------------------------------------------------



actual cash bonus earned for the year in which the Date of Termination occurs,
and (iii) any other unpaid benefits (including disability benefits) to which he
is otherwise entitled under any other plan, policy or program of the Company
applicable to the Executive as of the Date of Termination, in accordance with
the terms of such plan, policy or program. In addition, subject to the last
sentence of this Section 4.3, the Executive shall be fully vested in all then
outstanding options to acquire stock of the Company, and all then outstanding
restricted shares of stock and restricted stock units of the Company held by the
Executive and any such options shall remain exercisable until the earlier of (x)
the second anniversary of the Date of Termination and (y) the otherwise
applicable normal expiration date of such option. The foregoing provision shall
not apply to extend the expiration date of any option that is outstanding
(whether vested or unvested) as of the date hereof and that is intended to
qualify as an “incentive stock option” under Section 422 of the Code. For the
avoidance of doubt, settlement of any restricted stock units, the vesting of
which is accelerated pursuant to this Agreement, shall occur upon vesting
pursuant to this Section 4.3, subject to any previous legally binding deferral
election or contrary payment date provided for in the applicable award agreement
regarding such units. Anything to the contrary herein notwithstanding, the
vesting of any performance share units or performance-based restricted stock or
performance-based restricted stock unit awards shall vest according to the terms
of the applicable award agreement.


Section 4.4 By the Company for Cause.


The Executive’s employment pursuant to this Agreement may be terminated by the
Company at any time by delivery of a Notice of Termination to the Executive upon
the occurrence of any of the following events (each of which shall constitute
“Cause” for termination): (i) failure or refusal to carry out the lawful
directions of the Company, which are reasonably consistent with the
responsibilities of the Executive’s position, where such failure or refusal is
not cured within thirty (30) days after notice to the Executive; (ii) a material
act of dishonesty or disloyalty related to the business of the Company; (iii)
conviction of a felony, a lesser crime against the Company, or any crime
involving dishonest conduct; (iv) habitual or repeated misuse or habitual or
repeated performance of the Executive’s duties under the influence of alcohol or
controlled substances; (v) any incident materially compromising the Executive’s
reputation or ability to represent the Company with the public; (vi) a material
breach or violation of any of the Company’s policies, where such breach or
violation is curable and is not cured within thirty (30) days after notice to
the Executive; or (vii) any act or omission by the Executive that substantially
impairs the Company’s business, good will or reputation. In the event the
Executive’s employment is terminated pursuant to this Section 4.4, the Executive
shall be entitled to receive all Base Salary and benefits to be paid or provided
to the Executive under this Agreement through the Date of Termination, and any
other unpaid benefits to which he is otherwise entitled under any plan, policy
or program of the Company (not including any bonus plan) applicable to the
Executive as of the Date of Termination, in accordance with the terms of such
plan, policy or program.


Section 4.5 By the Company Without Cause.


The Executive’s employment pursuant to this Agreement may be terminated by the
Company upon thirty (30) days’ prior written notice without Cause by delivery of
a Notice of Termination to the Executive. In the event that the Executive’s
employment is terminated pursuant to this Section 4.5 during the Term, the
Executive shall be entitled to receive: (i) Base Salary to be provided to the
Executive under this Agreement through the second anniversary of the Date of
Termination payable in accordance with the Company’s ordinary payroll policies
(whether or not the Term shall have expired during such period) with such
payments commencing on the first Company payroll period occurring after the
thirtieth (30th) day following the Executive’s Date of Termination; (ii) an
amount equal to two (2) times Executive’s target cash bonus for such year
multiplied by the average of the bonus percentage applied to other executive



--------------------------------------------------------------------------------



officers’ target cash bonuses for the prior three (3) fiscal years pursuant to
any cash bonus plan maintained by the Company in respect of the fiscal years
preceding the Date of Termination, payable over the twenty-four (24) months
following the Date of Termination in accordance with the Company’s ordinary
payroll practices with such payments commencing on the first Company payroll
period occurring after the thirtieth (30th) day following the Executive’s Date
of Termination; (iii) in lieu of any benefits continuation following
Termination, the Company shall pay a lump sum payment, in cash, equal to the
estimated cost of procuring for the Executive and his dependents: life,
disability, accident and health insurance benefits for a period of two years
following the Date of Termination, with such payment to be paid on the first
Company payroll period occurring after the thirtieth (30th) day following the
Executive’s Date of Termination; and (iv) any other unpaid benefits to which the
Executive is otherwise entitled under any other plan, policy or program of the
Company applicable to the Executive as of the Date of Termination, in accordance
with the terms of such plan, policy or program. In addition, subject to the last
sentence of this Section 4.5, the vesting of all then outstanding options to
acquire stock of the Company and all then outstanding restricted shares of stock
and restricted stock units of the Company held by the Executive and scheduled to
vest during the 12 month period following the Date of Termination shall be
accelerated, and any such options shall remain exercisable until the earlier of
(x) the second anniversary of the Date of Termination and (y) the otherwise
applicable normal expiration date of such option (these rights together with the
payments and benefits enumerated in subsection (i) through (iv) above and the
preceding sentence shall be referred to as the “Severance Payments”). The
foregoing provision shall not apply to extend the expiration date of any option
that is outstanding (whether vested or unvested) as of the date hereof and that
is intended to qualify as an “incentive stock option” under Section 422 of the
Code. For the avoidance of doubt, settlement of any restricted stock units, the
vesting of which is accelerated pursuant to this Agreement, shall occur upon
vesting pursuant to this Section 4.5, subject to any previous legally binding
deferral election or contrary payment date provided for in the applicable award
agreement regarding such units. As conditions precedent to receiving the
Severance Payments contemplated by this Section 4.5, (a) the Executive agrees to
sign, at the time of termination of his employment, a customary release of all
claims in favor of the Company, its directors and officers and (b) all
applicable revocation periods shall have ended prior to the scheduled receipt of
any Severance Payment. Anything to the contrary herein notwithstanding, the
vesting of any performance share units or performance-based restricted stock or
performance-based restricted stock unit awards shall vest according to the terms
of the applicable award agreement.


Section 4.6 By the Executive for Good Reason.


The Executive’s employment pursuant to this Agreement may be terminated by the
Executive by written notice of his resignation (“Notice of Resignation”)
delivered within ninety (90) days after the occurrence of (i) the assignment to
the Executive of any duties materially inconsistent with the Executive’s status
as a senior executive officer of the Company; (ii) a substantial adverse
alteration in the nature or status of the Executive’s responsibilities; or (iii)
a material breach of this Agreement by the Company, in any case, that remains
uncured by the Company for a period of sixty (60) days after written notice by
the Executive to the Board specifying such assignment, alteration or breach and
specifically referencing this section of this Agreement (each of which shall
constitute “Good Reason” for resignation). In the event that the Executive
resigns for Good Reason pursuant to this Section 4.6 during the Term, the
Executive shall be entitled to receive the Severance Payments as described in
Section 4.5 above. As conditions precedent to receiving the Severance Payments
contemplated by this Section 4.6, (a) the Executive agrees to sign, at the time
of termination of his employment, a customary release of all claims in favor of
the Company, its directors and officers and (b) all applicable revocation
periods shall have ended prior to the scheduled receipt of any Severance
Payment. Anything to the contrary herein notwithstanding, the vesting of any
performance share units or performance-based restricted stock or



--------------------------------------------------------------------------------



performance-based restricted stock unit awards shall vest according to the terms
of the applicable award agreement.


Section 4.7 By the Executive Without Good Reason.


The Executive’s employment pursuant to this Agreement may be terminated by the
Executive at any time by delivery of a Notice of Resignation to the Company. In
the event that the Executive’s employment is terminated pursuant to this Section
4.7, the Executive shall receive Base Salary and benefits to be paid or provided
to the Executive under this Agreement through the Date of Termination and any
other unpaid benefits to which the Executive is otherwise entitled under any
plan, policy or program of the Company (not including any bonus or incentive
plan) applicable to the Executive as of the Date of Termination, in accordance
with the terms of such plan, policy or program.


Section 4.8 Date of Termination.


The Executive’s Date of Termination shall be (i) if the Executive’s employment
is terminated pursuant to Section 4.1, the date mutually agreed to by the
Company and the Executive, (ii) if the Executive’s employment is terminated
pursuant to Section 4.2, the last day of the calendar month in which the
Executive’s death occurs, (iii) if the Executive’s employment is terminated
pursuant to Section 4.3, the last day of the calendar month in which a Notice of
Termination is given, (iv) if Executive’s employment is terminated pursuant to
Section 4.4, the date on which a Notice of Termination is given, (v) if the
Executive’s employment is terminated pursuant to Section 4.5, thirty (30) days
after the date Notice of Termination is given, (vi) if the Executive’s
employment is terminated pursuant to Section 4.6, within ten (10) days of the
expiration of the “Cure Period” provided for in Section 4.6 and (vii) if the
Executive’s employment is terminated pursuant to Section 4.7, thirty (30) days
after the date Notice of Resignation is given.


Section 4.9 Offset; Termination of Obligation.


(a) Notwithstanding anything contained in this Article IV to the contrary, in
the event the Company terminates the Executive’s employment pursuant to Section
4.5 or the Executive terminates his employment pursuant to Section 4.6 and the
Executive accepts other employment or provides consulting, advisory or other
services during the period in which the Company is required to make payments
pursuant to Section 4.5 or Section 4.6, the Executive shall notify the Company
in writing that he has accepted such employment or agreed to provide such
consulting, advisory or other services and the terms of his employment or
engagement. To the extent permitted by Section 409A of the Code, the Company’s
obligation to make payments pursuant to Section 4.5 or Section 4.6 shall be
reduced dollar-for-dollar by the amount of compensation earned by the Executive
from such other employment or for providing such services during the period in
which the Company is required to make payments pursuant to Section 4.5 or
Section 4.6.
(b) Notwithstanding anything contained in this Article IV to the contrary, the
Company’s obligation to make payments pursuant to Section 4.5 or Section 4.6
shall immediately terminate in the event the Executive violates in any material
respect the provisions of Article V or Article VI of this Agreement.






--------------------------------------------------------------------------------



Section 4.10 Section 409A. 


(a)Notwithstanding anything herein to the contrary, to the maximum extent
permitted by applicable law, the Severance Payments to be made to the Executive
pursuant to Article IV shall be made in reliance upon Treasury Regulations
promulgated under Section 409A of the Code, including Section 1.409A-1(b)(9) of
the Treasury Regulations (including any exceptions from the application of
Section 409A thereunder) or Section 1.409A-1(b)(4) of the Treasury Regulations.
For this purpose, each Severance Payment shall be considered a separate and
distinct payment for purposes of Section 409A of the Code. However, to the
extent any such payments are treated as non-qualified deferred compensation
subject to Section 409A of the Code, then (a) no amount shall be payable
pursuant to this Article IV unless Executive’s termination of employment
constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Treasury Regulations and (b) if Executive is deemed at the
time of his separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of
any portion of the Severance Payments to which Executive is entitled under this
Agreement is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of Executive’s Severance Payments
shall not be provided to Executive prior to the earlier of (x) the expiration of
the six-month period measured from the date of the Executive’s “separation from
service” with the Company (as such term is defined in Section 1.409A-1(h) of the
Treasury Regulations) or (y) the date of Executive’s death. Upon the earlier of
such dates, all payments deferred pursuant to this paragraph shall be paid in a
lump sum to the Executive, and any remaining payments due under the Agreement
shall be paid as otherwise provided herein. The determination of whether the
Executive is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code as of the time of his separation from service shall be made by the
Company in accordance with the terms of Section 409A of the Code and applicable
guidance thereunder (including without limitation Section 1.409A-1(i) of the
Treasury Regulations and any successor provision thereto). Notwithstanding any
other provision of this Agreement, if any Release consideration and revocation
period begins and ends in separate years, the payment or commencement of any
payments contingent upon the return and non-revocation of the Release, shall be
made or commence in the subsequent year in all events.


(b)Certain Reductions in Payment.





--------------------------------------------------------------------------------



(1)Notwithstanding anything contained in this Agreement to the contrary, if any
payment or benefit the Executive would receive from the Company pursuant to this
Agreement or otherwise (“Payment”, “Payments” in the aggregate) would, as
determined by tax counsel to the Company reasonably acceptable to the Executive
(“Tax Counsel”), (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this Section 4.10, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Payments will be adjusted to equal the Reduced Amount.  The “Reduced Amount”
will be either (1) the largest portion of the Payments that would result in no
portion of the Payments (after reduction) being subject to the Excise Tax or (2)
the entire amount of the Payments, whichever amount after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate, net of the
maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes), results in the Executive’s receipt, on
an after-tax basis, of the greatest amount of the Payments.  If a reduction in
Payments is to be made so that the Payments equal the Reduced Amount, (x) the
Payments will be paid only to the extent permitted under the Reduced Amount
alternative, and the Executive will have no rights to any additional payments
and/or benefits constituting the Payments.  In no event will the Company or any
stockholder be liable to the Executive for any amounts not paid as a result of
the operation of this Section 4.10.  No portion of any Payment shall be taken
into account which in the opinion of Tax Counsel does not constitute a
“parachute payment” within the meaning of Code Section 280G(b)(2).


(2)The Company shall reduce or eliminate the Payments by (i) first reducing or
eliminating those payments or benefits which are payable in cash and (ii) then
reducing or eliminating non-cash payments. Any reduction made pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing Executive’s rights and entitlements to any
benefits or compensation.  In applying these principles, any reduction or
elimination of the Payments shall be made in a manner consistent with the
requirements of Section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.


(c)Except as otherwise provided herein, the payments provided for in Article IV
(as adjusted by Section 4.10 hereof) shall be made not later than the tenth
business day following the Date of Termination, with the payment date determined
by the Company in its sole discretion.


(d)The Executive and the Company shall each reasonably cooperate with the other
in connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the
Payments.  The Company shall pay to the Executive all legal fees and expenses
incurred by the Executive in connection with any tax audit or proceeding to the
extent attributable to the application of Section 4999 of the Code to any
payment or benefit provided hereunder, provided that, in either case, Executive
prevails on the merits of such action.  Such amounts shall be paid in accordance
with Section 409A of the Code, including Sections 1.409A-1(b)(11), 1.409A-3(g)
and 1.409A-3(i)(1)(v) of the Treasury Regulations.  In the event of a claim as
to which Executive only obtains partial recovery or relief, Executive shall be
considered to have prevailed if Executive should receive more than 50% of the
amount or relief claimed.  Such payments shall be made within five (5) business
days after the later of (y) delivery of the Executive's written requests for
payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require delivered within 20 days of a final,
non-appealable judgment from a court of competent jurisdiction or the binding
conclusion of an audit, investigation or proceeding by the IRS or applicable
agency and (z) a final, non-appealable judgment from a court of competent
jurisdiction or the binding conclusion of an audit, investigation or proceeding
by the IRS or applicable agency.


(e)All reimbursements and in-kind benefits described in this Agreement shall be
made in accordance with Treasury Reg. § 1.409A-3(i)(1)(iv) to the extent
applicable, including the amount of expenses eligible for reimbursement, and the
in-kind benefits provided, during any year pursuant to this Agreement shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided in any other year, the reimbursement is made on or before the last day
of the calendar year following the calendar year the expense was incurred, and
the right to reimbursement or in kind benefit is not subject to liquidation or
exchange for another benefit.





--------------------------------------------------------------------------------



(f)Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.


(g)For the avoidance of doubt, the parties acknowledge that the amount of any
Company-paid premiums for the health insurance benefits provided pursuant to
this Article IV shall be taxable to the Executive and included in the
Executive’s gross income, and that none of the amounts payable hereunder are
intended to reimburse Executive for any income taxes payable with respect to
such income.


ARTICLE V. COVENANTS OF THE EXECUTIVE


Section 5.1 Definitions.


(a)“Company Property” means all records, data, files, manuals, memoranda,
documents, supplies, computer materials, equipment, inventory and other
materials that have been created, used or obtained by the Company, including but
not limited to pagers, databases, security cards and badges, insurance cards,
keys, computer manuals, company or employee manuals, credit cards, computers,
laptops, printers, fax machines, cellular and landline phones, and copiers, as
well as Confidential and Proprietary Information and Technology and all business
revenues and fees produced or transacted through the efforts of the Company.


(b)“Confidential and Proprietary Information” means all information, not
generally known to the public, that relates to the business, technology, manner
of operation, subscribers, customers, finances, employees, plans, proposals or
practices of the Company or of any third parties doing business with the
Company, and includes, without limitation, the identities of and other
information regarding the Company’s subscribers, customers and prospects,
supplier lists, employee information, business plans and proposals, software
programs, marketing plans and proposals, technical plans and proposals, research
and development, budgets and projections, nonpublic financial information, all
other information the Company designates as “confidential,” and all other
information and matters not generally known to the public. Excluded from the
definition of Confidential and Proprietary Information is information (A) that
is or becomes part of the public domain, other than through the breach of this
Agreement by the Executive or (B) regarding the Company’s business or industry
properly acquired by the Executive in the course of his career as an executive
in the Company’s industry and independent of his employment by the Company. For
this purpose, information known or available generally within the trade or
industry of the Company or any subsidiary of the Company shall be deemed to be
known to the public.


(c)“Disparage the Company” means, except in the good faith performance of the
Executive’s duties, conduct by which he criticizes, denigrates or otherwise
speaks adversely, or discloses negative information about, the operations,
management or performance of the Company, an affiliate of the Company, or about
any director, officer, employee or agent of any of the above.





--------------------------------------------------------------------------------



(d)“Solicitation” means (A) the direct or indirect solicitation of, inducement
of, or attempt to induce, any employees, agents, or consultants of the Company
or any of its subsidiaries to leave the employ of, or stop providing services
to, the Company or such subsidiary; (B) the direct or indirect offering or
aiding another to offer employment to, or interfere or attempt to interfere
with, the Company’s or such subsidiary’s relationship with any employees or
consultants of the Company or such subsidiary; or (C) the direct or indirect
solicitation, or assistance to any entity or person in solicitation of, any
subscribers or customers of the Company to discontinue doing business with the
Company.


(e)“Technology” means all inventions, discoveries, designs, developments,
improvements, copyrightable materials, trade secrets, new concepts, new ideas
and expressions of ideas (including computer programs and software), which
relate to the Company’s present or prospective businesses or have been created
using Company property, Confidential or Proprietary Information of the Company,
the advice or help of other Company employees, independent contractors or other
third parties, or other resources of the Company. The Executive understands and
agrees that this definition of “Technology” applies even if a patent or
copyright cannot be issued or claimed, and even if the Company does not intend
to exploit, work or develop the Technology.


Section 5.2 Nondisclosure of Confidential and Proprietary Information.


The Executive understands and agrees that Confidential and Proprietary
Information will be considered the trade secrets of the Company and will be
entitled to all protections given by law to trade secrets and that the
provisions of this Agreement apply to every form in which Confidential and
Proprietary Information exists, including, without limitation, written or
printed information, films, tapes, computer disks or data, or any other form of
memory device, media or method by which information is stored or maintained. The
Executive acknowledges that in the course of employment with the Company, he has
received and may receive Confidential and Proprietary Information of the
Company. The Executive further acknowledges that Confidential and Proprietary
Information is a valuable, unique and special asset belonging to the Company.
For these reasons, and except as otherwise directed by the Company, the
Executive agrees, during his employment, and at all times after the termination
of his employment with the Company, that he will not disclose or disseminate to
anyone outside the Company, nor use for any purpose other than his work for the
Company, nor assist anyone else in any such disclosure or use of, any
Confidential or Proprietary Information of the Company.


The Executive further agrees, during his employment and for a period of two (2)
years after his employment terminates, that he will not engage in any activities
or accept any employment or work assignment that would compromise the
confidentiality, or result in the direct or indirect disclosure or use, of any
Confidential and Proprietary Information of the Company.


Section 5.3 Company Technology/Assignment of Inventions.


The Executive recognizes and agrees that all present and future Technology,
whether conceived, developed or reduced to practice during his employment by
others or by himself, solely or jointly, is and will become the property of the
Company. To the extent permitted under the U.S. Copyright Act (17 U.S.C. § 101
et seq.) and any successor statute thereto, the Executive agrees that any
copyrightable materials that he has created or creates during his employment
that directly relate to the Company’s then current or anticipated business,
operations or plans will constitute “works made for hire,” and the ownership of
such materials will vest in the Company at the time they are created. The
Executive agrees to assign and does hereby assign to the Company (or any person
or entity designated by the Company) all his rights, title and interests in and
to all Technology and all related patents, patent applications, copyrights and
copyright applications. The Executive further agrees, both while employed by the
Company and at the time his employment with the Company is terminated, to
disclose promptly to the Company all Technology that has been made or conceived
by him while employed by the Company. Both during and at all times after his
employment with the Company is terminated, the Executive will, upon



--------------------------------------------------------------------------------



request, assist the Company to protect the Company’s ownership of Technology and
to obtain and protect any and all patents and copyrights covering any
Technology. To this end, the Executive agrees to sign all papers, including,
without limitation, copyright applications, patent applications, declarations,
oaths, formal assignments, assignment of priority rights, and powers of attorney
that the Company may deem necessary or desirable in order to protect its rights
and interests in any Technology.


The Executive understands that his obligation to assign will not apply to any
Technology that he develops or developed entirely on his own time without using
the Company’s equipment, supplies, facilities, or Confidential and Proprietary
Information, unless the Technology (a) relates at the time of conception or
reduction to practice directly to the Company’s business or actual or
demonstrably anticipated research or development of the Company, or (b) results
from any work performed by him for the Company.


Section 5.4 Company Property.


The Executive agrees to preserve, use and hold Company Property, which is and
remains the property of the Company, only for the benefit of the Company to
carry out the Company’s business. The Executive agrees that, on or before the
day on which his employment with the Company is terminated, he will deliver or
return to the Company all the Company Property, including all copies of the
Company Property, in his possession or control. The Executive further agrees not
to use any computer access code or password belonging to the Company and not to
access any computer or database in the possession or control of the Company
after his employment with the Company is terminated.


Section 5.5 Nondisparagement.


During the Term and thereafter, the Executive will not Disparage the Company.
This Section 5.5 shall not be deemed breached unless the violation is willful,
with the intent to damage, in a public forum or intended to become public, and
is of a material nature.


ARTICLE VI. NONCOMPETITION AND NONSOLICITATION


Section 6.1 Noncompetition.


In consideration for the benefits the Executive is receiving hereunder, the
Executive hereby acknowledges, and for other good and valuable consideration,
agrees that during the Executive’s employment and for two (2) years following
the termination of his employment, and without the prior written consent of the
Company, the Executive will not, in any manner, directly or indirectly, own any
interest in, operate, join, control or participate as a partner, director,
principal, officer or agent or, enter into the employment of, act as a
consultant to, or perform any services for any retailer principally in the farm
and ranch, pet or animal products and services sectors.


Section 6.2 Nonsolicitation.


During the Executive’s employment and for two (2) years following the
termination of his employment, he will not engage in any Solicitation, provided
that Solicitation will not be considered to have occurred by the general
advertising for hiring of employees by entities with which the Executive is
associated, as long as he does not directly or indirectly induce employees to
leave the Company.






--------------------------------------------------------------------------------



Section 6.3 Reformation and Severance.


If a judicial determination is made that any of the provisions of the
restrictions contained in this Article VI constitute an unreasonable or
otherwise unenforceable restriction against the Executive, it shall be rendered
void only to the extent that such judicial determination finds such provisions
to be unreasonable or otherwise unenforceable. In this regard, the parties
hereby agree that any judicial authority construing this Agreement shall be
empowered to sever any portion of the prohibited business activity from the
coverage of this restriction and to apply the restriction to the remaining
portion of the business activities not so severed by such judicial authority.


ARTICLE VII. ARBITRATION


Section 7.1 Scope.


The Company and the Executive acknowledge and agree that any claim or
controversy arising out of or relating to Article IV of this Agreement shall be
settled by binding arbitration in Nashville, Tennessee, in accordance with the
National Rules of the American Arbitration Association for the Resolution of
Employment Disputes in effect on the date of the event giving rise to the claim
or controversy. The Company and the Executive further acknowledge and agree that
either party must request arbitration of any claim or controversy within ninety
(90) days of the date of the event giving rise to the claim or controversy by
giving written notice of the party’s request for arbitration. Failure to give
notice of any claim or controversy within ninety (90) days of the event giving
rise to the claim or controversy shall constitute waiver of the claim or
controversy.


Section 7.2 Procedures.


All claims or controversies subject to arbitration shall be submitted to
arbitration within six months from the date that a written notice of request for
arbitration is effective. All claims or controversies shall be resolved by a
panel of three arbitrators who are licensed to practice law in the State of
Tennessee and who are experienced in the arbitration of employment disputes.
These arbitrators shall be selected in accordance with the National Rules of the
American Arbitration Association for the Resolution of Employment Disputes in
effect at the time the claim or controversy arises. The arbitrators shall issue
a written decision with respect to all claims or controversies within 30 days
from the date the claims or controversies are submitted to arbitration. The
parties shall be entitled to be represented by legal counsel at any arbitration
proceedings. The Executive and the Company acknowledge and agree that the
non-prevailing party (as determined by the arbitrators) in such arbitration will
bear the cost of the arbitration proceeding, and each party shall be responsible
for paying its own attorneys’ fees, if any, unless the arbitrators determine
otherwise. To the extent applicable, the arbitration provisions of this
Agreement shall comply with Section 409A of the Code.


Section 7.3 Enforcement.


The Company and the Executive acknowledge and agree that the arbitration
provisions in this Agreement may be specifically enforced by either party and
that submission to arbitration proceedings may be compelled by any court of
competent jurisdiction. The Company and the Executive further acknowledge and
agree that the decision of the arbitrators may be specifically enforced by
either party in any court of competent jurisdiction.






--------------------------------------------------------------------------------



Section 7.4 Limitations.


Notwithstanding the arbitration provisions set forth herein, Employee and the
Company acknowledge and agree that nothing in this Agreement shall be construed
to require the arbitration of any claim or controversy arising under Articles V
or VI of this Agreement. These provisions shall be enforceable by any court of
competent jurisdiction and shall not be subject to arbitration except by mutual
written consent of the parties signed after the dispute arises, any such
consent, and the terms and conditions thereof, then becoming binding on the
parties. The Executive and the Company further acknowledge and agree that
nothing in this Agreement shall be construed to require arbitration of any claim
for workers’ compensation or unemployment compensation.


ARTICLE VIII. GENERAL TERMS


Section 8.1 Notices.


All notices and other communications hereunder will be in writing or by written
telecommunication, and will be deemed to have been duly given if delivered
personally or if sent by overnight courier or by written telecommunication, to
the relevant address set forth below, or to such other address as the recipient
of such notice or communication will have specified to the other party hereto in
accordance with this Section 8.1:


If to the Company, to:


Tractor Supply Company
5401 Virginia Way
Brentwood, Tennessee 37027
Attention: General Counsel


If to the Executive, to:


Harry A. Lawton III
_________________
_________________


Section 8.2 Withholding.


All payments required to be made by the Company under this Agreement to the
Executive will be subject to the withholding of such amounts, if any, relating
to federal, state and local taxes as may be required by law.


Section 8.3 Entire Agreement; Modification.


The Company and Executive intend to enter into a Change in Control Agreement on
or about the Effective Date (as such agreement may be extended, modified,
amended or restated from time to time, the “Change in Control Agreement”).
Anything to the contrary contained herein notwithstanding, in the event that
Executive is entitled to severance or other benefits following a Change in
Control (as defined in the Change in Control Agreement) and during the Term of
the Change in Control Agreement, other than (A) by the Company for Cause, (B) by
reason of death, Disability or Retirement, or (C) by the Executive without Good
Reason (each as defined in the Change in Control Agreement), pursuant to the
Change in



--------------------------------------------------------------------------------



Control Agreement, the terms of the Change in Control Agreement shall govern,
and Executive shall not be entitled to Severance Payments or other benefits
pursuant to this Agreement including Section 4.5 or Section 4.6 hereof. This
Agreement and the Change of Control Agreement constitute the complete and entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements between the parties. The parties have executed
this Agreement based upon the express terms and provisions set forth herein and
have not relied on any communications or representations, oral or written, which
are not set forth in this Agreement.


Section 8.4 Amendment.


The covenants or provisions of this Agreement may not be modified by an
subsequent agreement unless the modifying agreement: (i) is in writing; (ii)
contains an express provision referencing this Agreement; (iii) is signed and
executed on behalf of the Company by an officer of the Company other than the
Executive; (iv) is approved by resolution of the Board; (v) is signed by the
Executive; and (vi) to the extent applicable, complies with Section 409A of the
Code.


Section 8.5 Legal Consultation.


Both parties have been accorded a reasonable opportunity to review this
Agreement with legal counsel prior to executing this Agreement.


Section 8.6 Choice of Law.


This Agreement and the performance hereof will be construed and governed in
accordance with the laws of the State of Delaware, without regard to its choice
of law principles.


Section 8.7 Successors and Assigns.


(a) The obligations, duties and responsibilities of the Executive under this
Agreement are personal and shall not be assignable. In the event of the
Executive’s death or disability, this Agreement shall be enforceable by the
Executive’s estate, executors or legal representatives.


(b) In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Agreement in accordance with its terms. Failure of the Company to obtain such
assumption and agreement prior to or upon the effectiveness of any such
succession shall constitute a material breach of this Agreement. If the Company
successfully obtains such assumption and agreement prior to or upon the
effectiveness of any such succession and the successor extends an offer of
employment to the Executive, any termination of the Executive’s employment with
the Company incident to such succession shall be ignored for purposes of this
Agreement, to the extent consistent with Section 409A of the Code.


Section 8.8 Waiver of Provisions.


Any waiver of any terms and conditions hereof must be in writing and signed by
the parties hereto. The waiver of any of the terms and conditions of this
Agreement shall not be construed as a waiver of any subsequent breach of the
same or any other terms and conditions hereof.






--------------------------------------------------------------------------------



Section 8.9 Severability.


The provisions of this Agreement shall be deemed severable, and if any portion
shall be held invalid, illegal or enforceable for any reason, the remainder of
this Agreement shall be effective and binding upon the parties provided that the
substance of the economic relationship created by this Agreement remains
materially unchanged.


Section 8.10 Remedies.


The parties hereto acknowledge and agree that upon any breach by the Executive
of his obligations under Articles V or VI hereof, the Company would suffer
irreparable injury and will have no adequate remedy at law. Accordingly, the
Company will be entitled to seek specific performance and other appropriate
injunctive and equitable relief without the necessity of proving actual damages.
No remedy set forth in this Agreement or otherwise conferred upon or reserved to
any party shall be considered exclusive of any other remedy available to any
party, but the same shall be distinct, separate and cumulative and may be
exercised from time to time as often as occasion may arise or as may be deemed
expedient. The Executive represents that enforcement of a remedy by way of
injunction will not prevent him from earning a livelihood. The Executive further
represents and admits that time periods contained in Article VI are reasonably
necessary to protect the interest of the Company and would not unfairly or
unreasonably restrict the Executive.


Section 8.11 Counterparts.


This Agreement may be executed in multiple counterparts, each of which will be
deemed an original, and all of which together will constitute one and the same
instrument.


Section 8.12 Compliance with Section 409A.


The parties acknowledge and agree that, to the extent applicable, this Agreement
shall be interpreted in accordance with, and the parties agree to use their best
efforts to achieve timely compliance with, Section 409A of the Code and the
Treasury Regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of this Agreement
to the contrary, in the event that the Company determines that any compensation
or benefits payable or provided under this Agreement may be subject to Section
409A of the Code, the Company may, with the consent of the Executive, adopt such
limited amendments to this Agreement and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
reasonably determines are necessary or appropriate to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A of the
Code and/or preserve the intended tax treatment of the compensation and benefits
provided with respect to this Agreement or (ii) comply with the requirements of
Section 409A of the Code. By accepting this agreement, Executive hereby agrees
and acknowledges that the Company makes no representations with respect to the
application of Section 409A of the Code to any tax, economic, or legal
consequences of any payments payable to Executive hereunder (including, without
limitation, payments pursuant to Article IV above) and, by the acceptance of
this Agreement, Executive agree to accept the potential application of Section
409A of the Code to the tax and legal consequences of payments payable to
Employee hereunder (including, without limitation, payments pursuant to Article
IV above).


[Signature page follows]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed as of the day and year first written above.




EXECUTIVE:




/s/ Harry A. Lawton III   
Harry A. Lawton III




COMPANY:


TRACTOR SUPPLY COMPANY




By: /s/ C. T. Jamison    
Its: Director, Chairman of the Board   



